    Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 1 of 6




                             ([KLELW%
                 (QJDJHPHQW/HWWHU 
                    




                                  


Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 2 of 6
Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 3 of 6
Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 4 of 6
Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 5 of 6
Case 20-31920 Document 21-2 Filed in TXSB on 04/02/20 Page 6 of 6
